         Case 1:20-cv-06812-PAC Document 11 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,    ANNUITY   FUND,   and 20 CV 6812 (PAC)
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
 AND   CHARITY     FUND,   the  CARPENTER JUDGMENT
 CONTRACTOR ALLIANCE OF METROPOLITAN
 NEW YORK, and the NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS,

                                                  Petitioners,

                          -against-

 SOR-MAL PLASTERING & CONSTRUCTION CORP.,

                                                 Respondent.

       The Petitioners having filed a petition to confirm an arbitration award (the “Petition”), and

the action having come before the Court and the Court having considered the same and ordered

entry of judgment in favor of Petitioners, now therefore:

       IT IS ORDERED AND ADJUDGED that the Petition is granted, the underlying arbitration

award is confirmed, and judgment is entered in favor of the Petitioners and against Respondent in

the total amount of $    6,640,444.97                 , representing: (1) the June 4, 2020 arbitration

award of $6,170,662.32, plus interest from the date of the award through the date of judgment to

accrue at the annual rate of 6.75% in the amount of $    469,012.65           ; (2) attorneys’ fees

arising out of this proceeding of $700; and (3) costs arising out of this proceeding of $70.


Dated: New York, New York             By: _______________________________
              July 21 2021
       _____________,                                    U.S.D.J.
